This cause is submitted on motions of plaintiff-appellee and defendant-appellee to dismiss the appeal on the ground that defendants-appellants failed to file a bill of exceptions, assignment of errors and brief within the time required by supplement to Rule VII of the Courts of Appeals.
On May 24, 1949, this court dismissed the appeal on questions of law and fact and ordered the case retained for hearing on questions of law, and further ordered that defendants-appellants be required to file their bill of exceptions, assignment of errors and brief within the time prescribed by supplement to Rule VII.
The period of time prescribed in supplement to Rule VII having expired, and no bill of exceptions, assignment of errors and brief having been filed, the motion to dismiss the appeal is sustained.
Motion sustained.
MILLER, P. J., HORNBECK and WISEMAN, JJ., concur. *Page 53